ATTORNEYS FOR APPELLANT            ATTORNEYS FOR APPELLEE              ATTORNEY FOR AMICUS CURIAE
Michael K. Sutherlin               Gregory F. Zoeller                  ACLU OF INDIANA
Samuel M. Adams                    Attorney General of Indiana         Gavin M. Rose
Indianapolis, Indiana                                                  Indianapolis, Indiana
                                   Stephen R. Creason
                                   Chief Counsel
                                                                       ATTORNEYS FOR AMICI CURIAE
                                   J.T. Whitehead                      EAGLE FORUM, ET AL.
                                   Deputy Attorney General             Eugene Volokh
                                   Indianapolis, Indiana               Los Angeles, California
                                                      James Bopp, Jr.
                                                      Justin L. McAdam
                                                      Terre Haute, Indiana
______________________________________________________________________________

                                              In the
                         Indiana Supreme Court                                  May 1 2014, 10:28 am
                              _________________________________

                                      No. 15S01-1405-CR-309

DANIEL BREWINGTON,
                                                                               Appellant (Defendant),

                                                  V.

STATE OF INDIANA,
                                                                               Appellee (Plaintiff).
                              _________________________________

              Appeal from the Dearborn Superior Court II, No. 15D02-1103-FD-84
                           The Honorable Brian Hill, Special Judge
                           _________________________________

      On Petition to Transfer from the Indiana Court of Appeals, No. 15A01-1110-CR-550
                            _________________________________

                                             May 1, 2014

Rush, Justice.

       The United States and Indiana constitutions afford sweeping protections to speech about
public officials or issues of public or general concern, even if the speech is intemperate or caustic.
But there is no such protection for “true threats”—including veiled or implied threats, when the
totality of the circumstances shows that they were intended to put the victims in fear for their safety.
Fear for one’s reputation is often the price of being a public figure, or of involvement in public issues.
But fear for one’s safety is not.

        Here, the Court of Appeals failed to distinguish between those two types of fear. Many of
Defendant’s statements, at least when viewed in isolation, threatened only to harm the victims’
reputations—hyperbolically accusing them of “child abuse” and the like. To the extent those state-
ments were aimed at a public official or involved an issue of public concern, they are subject to
the steep constitutional “actual malice” standard for defamatory speech, and the Court of Appeals
erred in relying on them to support Defendant’s convictions for intimidating a judge and attempted
obstruction of justice.

        But Defendant’s other statements and conduct, understood in their full context, clearly were
meant to imply credible threats to the victims’ safety. The “true threat” inquiry requires reference to
all the contextual factors—one of which is the anger and obsessiveness demonstrated even by the
protected portions of Defendant’s speech. And Defendant had also demonstrated mental disturbance,
volatility, violence, and genuine dangerousness directly to both of his victims during his years-long
vendetta against them. In that context, Defendant’s conduct, including showing his victims against
a backdrop of obsessive and volatile behavior that he knew where they lived, was clearly intended
to place them in fear—not fear of merely being ridiculed, but fear for their homes and safety, the
essence of an unprotected “true threat.” Causing that fear is unlawful in itself, and all the more
damaging when, as here, it aims to interfere with these victims’ lawful obligations of being a neutral
judicial officer or a truthful witness—both of which are at the core of our justice system.

        And the failure of the jury instructions and general verdict to distinguish between protected
speech and unprotected true threats did not prejudice Defendant’s substantial rights here. To the
contrary, we conclude that he deliberately invited that error, because requesting only broad-brush
free-speech instructions enabled a broad-brush defense—emphasizing the protected, “political
protest” aspects of his speech that threatened only the victims’ reputations, while glossing over his
statements and conduct that gave rise to more sinister implications for their safety. That approach
was constitutionally imprecise, but pragmatically solid—and nothing suggests that counsel
blundered into it by ignorance, rather than consciously choosing it as well-informed strategy. It was
an invited error, not fundamental error or ineffective assistance of trial counsel.

        We therefore grant transfer and affirm Defendant’s convictions for intimidation of a judge
and attempted obstruction of justice. On all other counts, we summarily affirm the Court of Appeals.


                                                    2
                                        Procedural History

        In February 2011, a grand jury indicted Defendant Daniel Brewington on six charges. Four
related to the Defendant’s divorce case that had been finalized in mid-20091: a D-felony count of
intimidating the trial judge, two A-misdemeanor counts of intimidation involving the judge’s wife
and a psychologist who was an expert witness in the divorce, and one D-felony count of attempted
obstruction of justice relating to the psychologist. He was also indicted on a D-felony count of
perjury relating to his grand-jury testimony, and a B-misdemeanor count of unlawful disclosure of
grand jury proceedings. A jury acquitted Defendant of the unlawful disclosure charge but convicted
on all other counts, and he appealed.

        The Court of Appeals reversed both of the misdemeanor-level intimidation convictions.
Brewington v. State, 981 N.E.2d 585, 596, 599 (Ind. Ct. App. 2013) (vacated by this opinion, see
Ind. Appellate Rule 58(A)). As to the psychologist, the Court found a “reasonable possibility” that
the jury used the same evidence to establish all the essential elements of both intimidation and
attempted obstruction of justice, and therefore reversed the intimidation charge on double-jeopardy
grounds. Id. at 595–96. It also found insufficient evidence of a threat to the judge’s wife, since
Defendant had not targeted her by a long-running or negative course of conduct as he had with the
other two victims. See id. at 599. But it affirmed all three D-felony convictions. Id. at 610.

        Defendant sought transfer, and we held oral argument on September 12, 2013 prior to
deciding whether to accept transfer. We now grant transfer, concluding that the Court of Appeals
erred in its free-speech analysis by failing to distinguish between Defendant’s attacks on his victims’
reputations that are protected by the stringent actual malice standard, and his true threats to their
safety that receive no such protection. But we find ample evidence of true threats to support
Defendant’s convictions for intimidating the judge and his attempted obstruction of justice regarding
the psychologist—and find that the general-verdict and instructional errors he complains of were
invited error, not fundamental error or ineffective assistance of counsel. On all other counts, we
summarily affirm the Court of Appeals. App. R. 58(A)(2).



1
    All aspects of Defendant’s divorce decree were affirmed by per curiam decision of the Court
    of Appeals, and this Court declined review. Brewington v. Brewington, No. 69A05-0909-CV-
    542 (Ind. Ct. App. July 20, 2010), trans. denied.


                                                  3
                                        Standard of Review

       Defendant’s free-speech challenge to his convictions, at bottom, questions the sufficiency of
the evidence. Ordinarily, we would review such an issue with great deference to the jury’s verdict—
considering only the evidence favorable to the conviction, and affirming unless no reasonable fact-
finder could find the necessary elements to have been proven beyond reasonable doubt. E.g., Drane
v. State, 867 N.E.2d 144, 146 (Ind. 2007).

       But here, as further discussed below, constitutional protection for Defendant’s speech hinges
on state-of-mind issues—particularly, whether he intended his communications as threats and
whether his victims were reasonable in perceiving them as threats. Deferential review of such
questions creates an unacceptable risk of under-protecting speech. It is our constitutional duty,
then, to “make an independent examination of the whole record, so as to assure ourselves that the
[conviction] does not constitute a forbidden intrusion on the field of free expression.” Journal-
Gazette Co. v. Bandido’s, Inc., 712 N.E.2d 446, 455 (Ind. 1999) (quoting New York Times Co. v.
Sullivan, 376 U.S. 254, 285 (1964)) (internal quotation marks omitted). This “rule of independent
review assigns to judges a constitutional responsibility that cannot be delegated to the trier of fact,”
no matter whether the finder of fact was a judge or a jury. Bandido’s, 712 N.E.2d at 455 (quoting
Bose Corp. v. Consumers Union of United States, Inc., 466 U.S. 485, 501 (1984)) (internal quotation
marks omitted).

       Here, we have independently reviewed the record de novo, and are convinced beyond rea-
sonable doubt that Defendant fully intended to make “true threats” against his victims, and that his
victims were reasonable to perceive them as threats in view of the context in which he made them.
But because many of Defendant’s statements, in isolation, were protected—and even his true threats
were carefully veiled—we will discuss “all of the contextual factors” of his statements in
considerable detail, see Virginia v. Black, 538 U.S. 343, 367 (2003), to identify how they took on
their threatening implications.

                                         Background Facts

       Defendant was a disgruntled divorce litigant dissatisfied with a child-custody evaluator’s
recommendation. He waged an obsessive years-long campaign—including faxes (often several per
day), repetitive pro se motions, and Internet posts—accusing the parties’ child-custody evaluator,
Dr. Edward Connor (“the Doctor”), and Judge James Humphrey (“the Judge”), of “unethical” and


                                                   4
“criminal” conduct. The campaign began in 2007 when the Doctor concluded in his report that joint
custody of the parties’ children would be unworkable, and that Defendant’s “degree of psycholo-
gical disturbance . . . is concerning and does not lend itself well to proper parenting.” Ex. 9 at 28–
29. Defendant believed he was entitled to a full copy of the Doctor’s file to challenge his findings,
e.g., Ex. 26, but the Doctor refused to provide it without a court order or the former wife’s consent
because the file would reveal her confidential mental health information, e.g., Ex. 123 at 7, 12 (“We
cannot release a copy of the case file to you without Ms. Brewington’s consent, as it contains
confidential information about her as well as the children in addition to yourself”; “Without Ms.
Brewington’s consent or a Court order from Judge Taul, I am prohibited from releasing the
confidential information contained within the file per state and HIPAA laws and regulations.”).
Defendant and the Doctor soon came to an impasse.

       At that point, Defendant began to bombard the Doctor’s office with letters and faxes, some-
times multiple times per day, making threats of civil and criminal lawsuits and professional discipline,
accompanied by repeated and pointed demands to withdraw as a witness in the case. E.g., Exs. 38–
39, 41, 43–44. Moreover, he accused the Doctor and Carl Taul, the original trial judge, of improper
ex parte communications with each other, until Judge Taul eventually recused and appointed Judge
Humphrey as special judge. See Ex. 120 (Order Naming Special Judge). Defendant considered his
campaign a success as to Judge Taul, referring to the recusal frequently in subsequent blog posts.
Exs. 160, 162, 167, 171, 191, 194. But even though those actions had led the Doctor to the profes-
sional opinion that Defendant was “potentially dangerous,” Tr. 131–32; Ex. 132 at 7, he remained
in the case. The Doctor ultimately opined that Defendant is paranoid, manipulative, “manic-like,”
“unwilling to accept responsibility for his behavior,” self-centered, unreceptive to criticism, and
“has difficulty seeing an issue from another’s perspective”—again, “a degree of psychological
disturbance that . . . does not lend itself to proper parenting.” Ex. 140 (Judgment and Final Order
on Decree of Dissolution of Marriage (“Decree”), Finding 8(K)).

       At the final hearing, Defendant’s in-court behavior—including slamming piles of books,
outbursts of angry yelling, and inappropriate laughing—confirmed those impressions. See Ex. 140
(Decree, Finding 8(K)). His behavior was so volatile that the court had a sheriff’s deputy in the
courtroom whenever he was present. Tr. 237–38. Evidence at the hearing established that Defendant
had also “made a less than subtle attempt to intimidate” his wife’s counsel, who co-owned a fire-
arms training business with her husband, by calling their home to seek weapons training from the


                                                   5
business while the divorce was pending, Ex. 140 (Decree, Finding 8(S))—even though the
business was not actively advertised, and was located well over an hour’s drive from Defendant’s
home, Tr. 69–70. Moreover, Defendant bought a .357 Magnum handgun shortly after his former
wife filed for divorce, but never returned it to her as the Decree required, Tr. 62, 325; Ex. 140
(Decree) at Conclusion 16 & Ex. D at 3—purportedly for concern about her mental stability, Ex.
148 at 8 (¶ 26). And Defendant posted online that the divorce case was “like playing with gas and
fire, and anyone who has seen me with gas and fire know[s] that I am quite the accomplished
pyromaniac,” and that authorities “would have to kill [me] to stop [me]” from posting confidential
divorce details online. Ex. 140 (Decree, Findings 8(N)–(O)).

        Relying on the Doctor’s testimony about Defendant’s mental health and dangerousness,
evidence of Defendant’s attempts at intimidating witnesses and opposing counsel, and the court’s
own observation of Defendant’s behavior, the court awarded child custody to his former wife. Id.
(Decree, Finding 8(S) & Conclusion 3). It further ordered Defendant’s parenting time suspended
pending a mental-health evaluation “to determine if he is possibly a danger to the children, Wife,
and/or to himself,” followed by a schedule of supervised parenting time transitioning to unsuper-
vised. Id. (Conclusion 4).

        Defendant considered that ruling tantamount to termination of his parental rights. See, e.g.,
Ex. 142 at 2 (¶ 7) (characterizing decree as “terminating [Defendant’s] parental rights”). But instead
of taking the court-ordered steps to maintain his relationship with his children, he escalated his efforts
at intimidating the Judge and the Doctor—efforts he was able to pursue full-time, since he was
unemployed at all times during and after the divorce, supported by his mother’s provision of a rent-
free house and $2,500 monthly assistance. See Ex. 140 (Decree, Finding 9(A)). First, Defendant
used the Internet (and at least implied that he would use mass mailings) to publicize the Judge’s
home address, Exs. 142 (attachment to Motion for Relief from Judgment), 160—leading the Judge
to install a home-security system, keep a firearm ready at home for the family’s protection, notify
his children’s schools about Defendant’s threats, and arrange police escorts for his wife’s commute
to work, Tr. 252, 255. Then, Defendant used an ongoing series of Web posts to demonstrate his ability
to find and publicize personal information about the Doctor—including his home address, Ex. 199
(causing him to fear for his children’s safety, Tr. 166–67); a private family photo of him dancing at
a family member’s wedding, Tr. 201, Ex. 201; and details about his brother and late father, Tr. 96–
97, Exs. 33, 193. He wrote in one post that the Doctor “may be a [p]ervert,” Ex. 181; and in another


                                                    6
about a supposedly hypothetical “Dr. Custody Evaluator” who “made me so mad I wanted to beat
him/her senseless” and “punch Dr. Custody Evaluator in the face,” Ex. 177. Then after that, Defen-
dant showed up at an unrelated hearing where the Doctor was testifying, bragging afterward that his
presence made the Doctor “a little nervous and from a psychological standpoint he probably should
have been.” Ex. 200. Indeed, Defendant’s actions prompted the Doctor and his wife to show his pic-
ture to their children and co-workers and notify area law enforcement requesting additional protec-
tion, while keeping his threats secret from elderly family to avoid worrying them. Tr. 159–66, 203–04.

        Any one of those statements in isolation might be no more than ambiguously threatening.
But reading them as a whole within the totality of the circumstances shows that at least by the time
he published the victims’ addresses, (1) Defendant intended his long-running pattern of communi-
cations and conduct to be a credible implied threat to his victims’ safety in retaliation for their lawful
roles in his divorce case, and (2) his victims quite reasonably took his threats seriously. That is the
essence of a constitutionally unprotected threat—one that Defendant strongly implied by the esca-
lating tone and frequency and long-running duration of his diatribes (even the ones that in themselves
were protected speech); his express recognition that his actions would be perceived as threatening;
the victims’ knowledge of his psychological disturbance and dangerousness; and their firsthand
observation of his obsessive, volatile, and violent behavior. Within that context, Defendant telling
his victims that he knew where they lived was clearly intended to make them justifiably feel unsafe
even in their own homes. And the jury’s perjury verdict implicitly recognized that intent, finding
that Defendant lied to the grand jury about his true motives for posting the Judge’s address. We
will discuss the context of Defendant’s statements in greater detail in connection with each victim.

                                       Discussion and Decision

I. Intimidation and Free-Speech Limitations on “Threats” to Commit Defamation

        The grand jury indicted Defendant for intimidating the Judge under Indiana Code section
35-45-2-1(a)(2) (2008), for “communicat[ing] a threat to” the Judge, with the intent to “place[ him]
in fear of retaliation for [the] prior lawful act” of issuing the divorce decree.2 App. 22 (emphasis
added). Defendant’s indictment for attempted obstruction of justice is also rooted in intimidation—


2
    The basic intimidation offense is a misdemeanor, but becomes a Class D felony if the threat is
    made against “a judge or bailiff of any court.” I.C. § 35-45-2-1(b)(1)(B)(ii).


                                                    7
specifically, alleging that he tried to “intimidate and/or harrass [sic]” the Doctor to prevent him from
testifying in the divorce case.3 App. 24 (emphasis added). Both charges therefore depend on a
“threat” as defined by statute:

                “Threat” means an expression, by words or action, of an intention to:
                (1) unlawfully injure the person threatened or another person, or
                    damage property;
                (2) unlawfully subject a person to physical confinement or restraint;
                (3) commit a crime;
                (4) unlawfully withhold official action, or cause such withholding;
                (5) unlawfully withhold testimony or information with respect to
                    another person’s legal claim or defense, except for a reasonable
                    claim for witness fees or expenses;
                (6) expose the person threatened to hatred, contempt, disgrace, or
                    ridicule;
                (7) falsely harm the credit or business reputation of the person
                    threatened; or
                (8) cause the evacuation of a dwelling, a building, another structure,
                    or a vehicle.
I.C. § 35-45-2-1(c).

        But our inquiry cannot end with the statutory definition. As amici point out,4 subpart (c)(6)
parallels the classic common-law definition of defamation, and (c)(7) reflects a particular type of
defamation. E.g., Armentrout v. Moranda, 8 Blackf. 426, 427 (Ind. 1847) (“A libel is said to be a
malicious defamation expressed in printing or writing . . . , tending to injure the reputation of another,
and thereby exposing such person to public hatred, contempt, or ridicule.”); Johnson v. Stebbins, 5
Ind. 364, 366–67 (1854) (“Any publication that tends to degrade, disgrace, or injure the character of
a person, or bring him into contempt, hatred, or ridicule, is as much a libel as though it contained
charges of infamy or crime.”) Subparts (c)(6) and (7), then, essentially criminalize defamation by
including it in the definition of a punishable “threat.” The same constitutional free-speech protections
that apply in civil defamation cases therefore must also apply to prosecutions under (c)(6) and (7).


3
    Despite summarily affirming reversal of the conviction for intimidating the Doctor, intimidation
    remains central to our analysis because it was the means by which Defendant attempted to
    obstruct justice—hence the Court of Appeals’ double-jeopardy reversal of that conviction.
4
    We thank all amici for their helpful briefs.


                                                    8
       The First Amendment aims to “ensure that debate on public issues remains ‘uninhibited,
robust, and wide-open.’” Milkovich v. Lorain Journal Co., 497 U.S. 1, 20 (1990) (quoting New
York Times, 376 U.S. at 270). “The sort of robust political debate encouraged by the First Amend-
ment is bound to produce speech that is critical of those who hold public office”—but “‘[o]ne of
the prerogatives of American citizenship is the right to criticize public men and measures.’”
Hustler Magazine, Inc. v. Falwell, 485 U.S. 46, 51 (1988) (quoting Curtis Publ’g Co. v. Butts, 388
U.S. 130, 164 (1967) (Warren, C.J., concurring in result) and Baumgartner v. United States, 322
U.S. 665, 673–74 (1944)). “Such criticism, inevitably, will not always be reasoned or moderate;
public figures as well as public officials will be subject to ‘vehement, caustic, and sometimes
unpleasantly sharp attacks.’” Falwell, 485 U.S. at 51 (quoting New York Times, 376 U.S. at 270).
Even when those attacks are unfair, offensive, or ignorant, the First Amendment protects them so
that legitimate debate will not be stifled.

       Foremost among those protections is the “actual malice” standard (sometimes called “con-
stitutional malice” to distinguish it from mere spitefulness) for speech about public officials. Fifty
years ago, New York Times v. Sullivan held that a State may not punish “a defamatory falsehood
relating to [a public official’s] official conduct unless [the State] proves that the statement was made
with ‘actual malice’—that is, with knowledge that it was false or with reckless disregard of whether
it was false or not.” 376 U.S. at 279–80 (so holding in civil defamation claim). “[S]uch a privilege
is required by the First and Fourteenth Amendments.” Id. at 283. In turn, “reckless disregard” is not
“measured by whether a reasonably prudent man would have published, or would have investigated
before publishing,” St. Amant v. Thompson, 390 U.S. 727, 731 (1968); but rather requires “that the
defendant in fact entertained serious doubts as to the truth of his publication,” id., or had a “high
degree of awareness of their probable falsity,” Garrison v. Louisiana, 379 U.S. 64, 74 (1964)—
even if the statements are made with ill will, id. at 78–79. Since a trial judge is clearly a public
official, Defendant’s statements about the Judge are subject to this very high standard as a matter
of federal constitutional law.

   A. The Judge

       In his blog posts, Defendant’s criticisms of the Judge were rather generalized—contending
that the Judge “has abused my children” or otherwise done “mean things to my children and my
family,” Ex. 160; was guilty of “criminal conduct,” Ex. 181; or was simply “crooked,” Ex. 186, or


                                                   9
“a nasty evil man,” Ex. 183. But he also posted a copy of his August 24, 2009 “Motion to Grant
Relief from Judgment and Order” online, see Ex. 142 at 9, in which he alleged that the Judge:

                   “has a substantial conflict of interest as[ he] was aware that Dr.
                    Connor was not licensed to practice psychology by the State of
                    Indiana when [he] had appointed Dr. Connor to perform psycho-
                    logical services for an Indiana Court,” Ex. 142 at 2 (¶ 6);

                   “conducted himself in a willful, malicious, and premeditated
                    manner in punishing the Respondent for attempting to protect the
                    parties’ minor children, the Counties of Ripley and Dearborn,
                    and the States of Indiana and Kentucky from the actions of Dr.
                    Edward J. Connor by terminating the Respondent’s parental
                    rights,” id. (¶ 7);

                   “robbed [Defendant’s] parenting rights as revenge for fighting
                    injustice,” id. at 9;

                   “caused irreparable damage to the Respondent’s children in the
                    Court mandated child abuse [sic]” by “illegally eliminating their
                    father from their lives out of the Court’s self-interest,” id. at 9–
                    10; and

                   used “child abducting tactics” by issuing the divorce decree, id.
                    at 10.

In the motion, Defendant also threatened to “fil[e] criminal complaints with the Sheriff’s department
and Prosecutor’s office for child abuse,” and to contact government officials, local churches and
schools, social service agencies, and community organizations “in an attempt to contact other victims
and to help bring public awareness to the atrocities that take place in the Ripley and Dearborn County
Courts.” Id. at 9. And he concluded the motion by seeking relief “due to fraud” by the Judge, the
Doctor, and opposing parties and counsel—and echoing his previous efforts seeking Judge Taul’s
recusal, he further demanded “the immediate resignation of Judge James D. Humphrey from the
bench for the horrendous crimes committed against the Respondent and his children.” Id. at 10.

        If taken literally, those statements are defamatory per se because they impute judicial mis-
conduct. Heeb v. Smith, 613 N.E.2d 416, 419 (Ind. Ct. App. 1993). Yet actual malice does not hinge
on whether Defendant’s claims are true or false, nor even whether they are objectively reasonable.
Garrison, 379 U.S. at 79 (“The [actual malice] test . . . is not keyed to ordinary care . . . .”). Instead,
it is a matter of his subjective sincerity—whether he “in fact entertained serious doubts as to the truth


                                                    10
of” those statements, Thompson, 390 U.S. at 731, or had a “high degree of awareness of their
probable falsity,” Garrison, 379 U.S. at 74, even if he was motivated by ill will, id. at 78–79. Here,
there is no evidence that Defendant ever subjectively entertained such doubts—nor is it likely that
he ever would, since as the Doctor concluded and the divorce court found, Defendant is “self-
centered” and “has difficulty seeing an issue from another’s perspective.” Ex. 140 (Decree, Finding
8(K)). Whether his beliefs were reasonable is irrelevant—without proof that he actually doubted
his assertions about the Judge, the First Amendment forbids using those statements as a basis for
civil or criminal liability.

        A reasonable-person inquiry does matter on a more fundamental level, though—determining
whether Defendant’s assertions were defamatory in the first place. A statement is not defamatory
unless it conveys a defamatory imputation of fact—and “loose, figurative, or hyperbolic language
[may] negate the impression that the writer was seriously maintaining” that his assertion is factual.
Milkovich, 497 U.S. at 21. For example, a parody advertisement crudely portraying a prominent
televangelist as having engaged in “a drunken incestuous rendezvous with his mother in an
outhouse” is so obviously farfetched that no reasonable person could take it seriously as fact. See
Falwell, 485 U.S. at 48, 57. But an editorial asserting that a local high school football coach “lied at
[a] hearing after . . . having given his solemn oath to tell the truth” is not hyperbolic enough to
negate a reasonable “connotation that petitioner committed perjury” because that contention is
“sufficiently factual to be susceptible of being proved true or false,” and thus defamatory.
Milkovich, 497 U.S. at 5, 21 (alteration in original) (internal quotation marks omitted).

        Here, though Defendant sincerely (albeit unreasonably) believed his statements were factual,
we believe that in the context of a divorce decree, reasonable readers would understand “child abuse”
or “abducting” as Defendant’s exaggerated opinion of the decree’s custody ruling—not factual asser-
tions that the Judge actually beats or kidnaps children. And though it is a closer call, we doubt
reasonable readers would take Defendant’s claims of “revenge” or other improper motives for the
ruling as much more than losing litigants’ common lament that “the Judge was just out to get me.”
When a statement is reasonably susceptible of both defamatory and non-defamatory meanings, we
leave that determination to the jury, Bandido’s, 712 N.E.2d at 457—but under independent consti-
tutional review in this criminal case, we must also be persuaded for ourselves that the evidence
proves Defendant’s guilt beyond a reasonable doubt. And on this record, we cannot agree that
Defendant’s claims would reasonably be understood as assertions of fact, rather than mere


                                                  11
hyperbolic opinion. Even apart from the failure to prove actual malice, Defendant’s child-abuse
and child-abducting claims may not form the basis of a conviction here.

       None of this is a defense of Defendant’s conduct. But free speech principles would be mean-
ingless if they ceased to apply when a statement is ignorant, offensive, or unfair. Indeed, that is when
the need for free-speech protection is at its greatest. The First Amendment is broad enough to protect
“Priests Rape Boys” picket signs as protected political speech in connection with a funeral Mass for
a fallen soldier. Snyder v. Phelps, __ U.S. __, 131 S. Ct. 1207, 1213, 1216–17 (2011). And it is
broad enough to protect the crude “outhouse rendezvous” parody in Falwell. 485 U.S. at 57. It is
therefore certainly broad enough to protect Defendant’s ill-informed—but by all indications,
sincere—beliefs that the Judge’s child-custody ruling constituted “child abuse” or “child abducting,”
and that the ruling was based on improper motives. The Court of Appeals erred in relying on
Defendant’s overheated rhetoric about “child abuse,” or the falsity of that characterization, to affirm
his conviction for intimidating a judge. Even if Defendant’s “child abuse” and other statements
about the Judge could be understood as assertions of fact, not hyperbole, they are protected by the
First Amendment because there is no proof of actual malice.

   B. The Doctor

       The actual-malice standard at least arguably applies to Defendant’s statements about the
Doctor as well, though for different reasons. As with the Judge, Defendant’s statements about the
Doctor impute professional misconduct and are therefore defamatory per se. Henrichs v. Pivarnik,
588 N.E.2d 537, 542 (Ind. Ct. App. 1992). Defendant repeatedly used various websites to accuse the
Doctor, more or less, of skewing his custody recommendation out of animus—of being “crooked,”
Ex. 186; having improper motives for remaining in the divorce case, see Ex. 191; committing “crimi-
nal conduct,” Ex. 181; using children “as prostitutes for . . . financial gain,” see Ex. 180; being a
“child abuser” who “hurt[s] children,” Ex. 179; “actively work[ing] to hurt children and parents,”
Ex. 166; and that the Doctor “won’t quit. He wants to hurt me . . . because I continue to demonstrate
that he doesn’t follow the law,” Ex. 191. And perhaps the harshest of all, he accused the Doctor of
being a “pervert” and “using [custody] evaluations as a means to gain some kind of perverted sexual
stimulation by asking the children’s mothers explicit questions about their sex lives.” Ex. 197.

       But despite being defamatory, those statements may be protected by the actual-malice
standard as a matter of Indiana law—even though the Doctor is not a public figure. We have extended


                                                  12
the stringent New York Times standard to “defamation cases involving matters of public or general
concern,” even if the victim is a private figure. Bandido’s, 712 N.E.2d at 449, 452 (citing Aafco
Heating & Air Conditioning Co. v. Nw. Publ’ns, Inc., 162 Ind. App. 671, 321 N.E.2d 580 (1974),
cert. denied, 424 U.S. 913 (1976)). Determining whether a controversy is of public or general
concern is a question of law for the court. Bandido’s, 712 N.E.2d at 452 n.7. Unlike the public-health
restaurant inspections at issue in Bandido’s, expert testimony primarily affects only the private
litigants in a particular case, and is “public” only to the extent that the proceedings in that case
were open to the public. Out of an abundance of caution, though, we will assume arguendo that if
a psychologist actually were abusing his position of trust to give corrupt expert testimony or for
personal gratification, it would be a matter of public or general concern. Under that assumption,
the actual-malice standard would apply to protect Defendant’s public or online comments about
the Doctor, as well,5 because there is no evidence that Defendant in fact subjectively doubted his
accusations—regardless of whether an objectively reasonable person would have.

    C. Enforceability of the Intimidation Statute Generally

          As the discussion above illustrates, the “actual malice” standard is so steep that prose-
cutions involving public figures or issues of public concern under Indiana Code section 35-45-2-
1(c)(6) or (7) are all but impossible. When a “threat” of ridicule or embarrassment is made against
a public figure, New York Times applies as a matter of federal law—and if the speech implicates
an issue of public concern, Bandido’s applies as a matter of Indiana law. In either event, proof of
“actual malice” is required for a conviction to survive constitutional scrutiny. Only where a purely-
private figure is involved, and the alleged “threat” involves no colorable issue of public concern,
may subparts (c)(6) and (7) be applied as written; and otherwise, the actual malice standard will
preclude most prosecutions. As a result, the State will often be well-advised to avoid bringing
charges under those subparts—or even including them in jury instructions, for reasons discussed
in Part III.A below—when, as here, it could rely on other subparts that do not implicate actual
malice.



5
    The Court of Appeals also relied on the “frequency and tone” of those comments, as well as
    Defendant’s long-running private barrage of faxes and letters to the Doctor as constituting a
    coercive level of harassment sufficient to find attempted obstruction of justice. We express no
    opinion on that issue because we find a “true threat” as discussed in Part II below.


                                                 13
II. “True Threats,” as Identified in Context, Are Not Protected Speech

        Not all forms of intimidation are limited by the actual-malice standard. To the contrary, “the
First Amendment . . . permits a State to ban a ‘true threat’”—that is, a “statement[] where the speaker
means to communicate a serious expression of an intent to commit an act of unlawful violence to a
particular individual or group of individuals.” Black, 538 U.S. at 359 (citing Watts v. United States,
394 U.S. 705, 708 (1969) (per curiam)). The “intent” that matters is not whether the speaker really
means to carry out the threat, but only whether he intends it to “plac[e] the victim in fear of bodily
harm or death.” See Black at 359–60 (citing R.A.V. v. City of St. Paul, 505 U.S. 377, 388 (1992)).

        The speaker’s intent, then, is often the deciding factor between whether a communication is
“constitutionally proscribable intimidation” or protected “core political speech,” Black, 538 U.S. at
365. For example, in Watts, a young man told a small group at a political rally that he had received
a draft card for service in the Vietnam War, but he would not report for his physical: “I am not going.
If they ever make me carry a rifle the first man I want to get in my sights is L.B.J. They are not going
to make me kill my black brothers.” 394 U.S. at 706 (internal quotation marks omitted). In response,
the crowd laughed. Id. at 707. The Supreme Court reversed the speaker’s conviction for “knowingly
and willfully threaten[ing] the President,” concluding his comments were only “political hyperbole,”
not a true threat. Id. at 706–08. Though the per curiam opinion does not offer a detailed rationale,
the audience’s laughter suggests that the statement in context was not meant to be taken seriously.

        But Black expressly recognized the importance of context to distinguish a true threat from
protected speech. There, the high Court recognized that cross-burning is often intended for the pro-
hibited purpose of making its targets fear for their lives, Black, 538 U.S. at 357, but is sometimes “a
symbol of group solidarity . . . directed at a group of like-minded believers”—in which context, it
“would almost certainly be protected expression,” id. at 365–66 (quoting R.A.V., 505 U.S. at 402
n.4). The Court therefore observed that a factfinder must consider “all of the contextual factors . . .
to decide whether a particular cross burning is intended to intimidate.” Id. at 367.

        Both before and after Black, courts have emphasized that assessing true threats is highly
dependent on context. As the Seventh Circuit has long recognized, “Written words or phrases take
their character as threatening or harmless from the context in which they are used, measured by the
common experience of the society in which they are published.” United States v. Prochaska, 222
F.2d 1, 2 (7th Cir. 1955); accord, e.g., United States v. Turner, 720 F.3d 411, 426 (2d Cir. 2013), cert.


                                                   14
pending (approving of jury instruction including identical language). Particularly with implied
threats, then, juries are not bound to “rigid adherence to the literal meaning of a communication”
while turning a blind eye “to its reasonable connotations derived from its ambience”—because doing
so “would render [prohibitions on threats] powerless against the ingenuity of threateners who can
instill in the victim’s mind as clear an apprehension of impending injury by an implied menace as
by a literal threat.” United States v. Malik, 16 F.3d 45, 50 (2d Cir. 1994) (citing Prochaska, 222
F.2d at 2). Nor are juries “preclude[d from] finding . . . a threat any time the defendant can conjure
up some conceivable alternative explanation for his words.” United States v. Shoulberg, 895 F.2d
882, 885 (2d Cir. 1990). The true meaning of a facially ambiguous threat is for a jury to decide, as
long as the State presents “sufficient extrinsic evidence, capable of showing beyond a reasonable
doubt that an ordinary and reasonable recipient familiar with the context of the [statement] would
interpret it as a threat.” Malik, 16 F.3d at 50 (emphasis added).

       Similarly, we rely here on the full context of Defendant’s statements and conduct to determine
whether they were merely political hyperbole or actually intended as true threats. Because threats,
particularly veiled threats, are heavily dependent on “all of the contextual factors,” Black, 538 U.S.
at 367, we doubt any rigid formula can fully capture the distinction between protected speech and
unprotected threats. Some courts apply a purely objective test, inquiring only whether in context, “the
recipient could reasonably have regarded the defendant’s statement as a threat”—reasoning that a
“threat is not a state of mind in the threatener; it is an appearance to the victim.” United States v.
Schneider, 910 F.2d 1569, 1570 (7th Cir. 1990) (internal quotation marks and citation omitted);
accord, e.g., Turner, 720 F.3d at 420 (“This Circuit’s test for . . . a true threat is an objective one—
namely, whether an ordinary, reasonable recipient who is familiar with the context of the communi-
cation would interpret it as a threat of injury.”) (internal quotation marks and substitution omitted).

       But Defendant asks us to also consider whether he intended to put his targets in fear for their
safety. We believe his suggestion is consistent with Black’s focus on “whether a particular [commu-
nication] is intended to intimidate,” 538 U.S. at 345 (emphasis added)—and consistent with “our
strong commitment to protecting the freedom of speech and expression” as a matter of Indiana law,
even beyond what the First Amendment requires. Bandido’s, 712 N.E.2d at 451–54 (adopting
actual malice standard for defamation claims brought by private figures relating to issues of public
concern, exceeding First Amendment protections); see also Gertz v. Robert Welch, Inc., 418 U.S.
323, 347 (1974) (“[S]o long as they do not impose liability without fault, the States may define for


                                                  15
themselves the appropriate standard of liability for a publisher or broadcaster of defamatory
falsehood injurious to a private individual.”). We therefore hold that “true threats” under Indiana
law depend on two necessary elements: that the speaker intend his communications to put his targets
in fear for their safety, and that the communications were likely to actually cause such fear in a
reasonable person similarly situated to the target. We conclude there is ample evidence on both
points as to both victims.

   A. Evidence of Defendant’s Intent to Threaten

       We begin by looking to evidence of Defendant’s intent to threaten the Judge—whether his
statements were meant to be threatening, not just innocently misunderstood, as gleaned from “all
of the contextual factors.” Black, 538 U.S. at 367. Such a mens rea determination “is almost
inevitably, absent a defendant’s confession or admission, a matter of circumstantial proof.”
Hampton v. State, 961 N.E.2d 480, 487 (Ind. 2012). But even in cases that implicate free-speech
protection, we trust juries to make such inferential decisions—for example, “[i]f a statement is
susceptible to both defamatory and non-defamatory meanings, the matter of interpretation should be
left to the jury.” Bandido’s, 712 N.E.2d at 457. The jury plays a similar role in considering “all of
the contextual factors” under Black to interpret whether an alleged veiled threat was actually
intended as a “true threat”—subject, of course, to our duty of “independent and searching review of
the record,” id. at 454–55 (citing New York Times, 376 U.S. at 285), to ensure that free-speech
protections are not obscured by deference to the jury.

       Our independent review begins with whether the speaker knew the statements at issue were
likely to be perceived as threatening. Because of the inferential nature of circumstantial evidence,
that mens rea question will often depend on whether a reasonable person would recognize the
statements’ threatening potential. That inquiry also recognizes the inherent fact-sensitivity of implied
threats—where even a single detail can transform otherwise protected speech into an unprotected
threat. For example, a detailed and gruesome “fantasy” posted online about raping and murdering a
young woman would generally be protected speech—but when the story (and the victim it describes)
is named after a female classmate of the author, it may become a “true threat” against her. Jennifer
E. Rothman, Freedom of Speech and True Threats, 25 Harv. J.L. & Pub. Pol’y 283, 351–52 (2001)
(citing United States v. Alkhabaz, 104 F.3d 1492 (6th Cir. 1997)). Regardless of whether the author
“purposefully intended to intimidate his classmate, he would certainly have known that if she read


                                                  16
the story she would be intimidated by it, given its gruesome and explicit nature,” and “because [he]
posted the story on a public website and used his classmate’s name as the title, . . . the victim would
[likely] receive the threat.” Id. at 352. Again, we must leave room for a jury to use its reasonable
judgment about “all of the contextual factors.” See Black, 538 U.S. at 367. And here, the context
shows that Defendant not only knew that his victims would be placed in fear, but purposefully
intended that result—indeed, as discussed below, he directly admitted both points.

       1. The Judge

       Since Defendant never stated an overt threat against the Judge, we begin by examining the
circumstantial evidence to determine whether Defendant knew his actions would be understood as
a threat. In that regard, we find Defendant’s publication of the Judge’s home address to be par-
ticularly telling—not least, because Defendant’s perjury to the grand jury about his purpose in
doing so implies that truthful testimony on that point would have been incriminating. And even
apart from his perjury, the context strongly suggests that Defendant could only have intended the
address as a hint to the Judge that Defendant’s campaign would not stop with mere criticism, but
would instead jeopardize his family’s safety in their own home. That context includes, but is not
limited to, Defendant’s concern that a perceived adversary knew where his mother lived, his volatile
courtroom conduct, and his recognition that his targets had already become genuinely concerned
by his behavior.

       At the outset, we observe that Defendant’s pretext for directing ethics complaints about the
Judge to “the Ethics & Professionalism Committee Advisor located in Dearborn County, Indiana,”
but at her (and thus, the Judge’s) otherwise-unpublished home address, is utterly implausible. Exs.
142, 160. Defendant had no difficulty directing his complaints to appropriate authorities—for exam-
ple, his voluminous and repeated complaints about the Doctor to the Kentucky Board of Psychiatry.
E.g., Exs. 54, 60. It is highly unlikely, then, that he would overlook the conspicuous links on the
Indiana Judiciary website for filing judicial ethics complaints, yet through sheer inadvertence find
a title once held by the Judge’s wife and connect it to a residential address in a small Indiana town.
Compare Tr. 275–77 (witness demonstration of judiciary website) with Tr. 405–08 (witness
demonstrating county assessor website). And again, the jury apparently reached the same
conclusion, convicting Defendant of perjury for feigning ignorance in his grand-jury testimony of
whether Heidi Humphrey was the Judge’s wife, and that her address was his address.


                                                  17
       Indeed, Defendant himself recognized the threatening potential of a perceived adversary
knowing a loved one’s address. Just two months after publicizing the Judge’s address, Defendant
wrote a letter to various law enforcement officials in which he expressed concern that a police
detective knew where Defendant’s mother lived:

               I was disturbed to get a voice message on October 8, 2009, from
               someone alleging [sic] to be a detective from the Dearborn County
               Special Crimes Unit. . . . The message said someone filed a com-
               plaint. . . . The man would not tell me who made the complaint or any
               details of the complaint; he just wanted to meet me. Even more
               disturbing, he indicated that he knew that my mother lived in
               Cincinnati; [sic] which is distressing given the level of judicial
               vindictiveness coming out of Judge Humphrey’s courtroom.

Ex. 89 at 6. If Defendant found it threatening that a law-enforcement officer knew his mother’s
address, he surely recognized that the family of a public figure who had sentenced (and before that,
prosecuted) violent criminals would be no less concerned by an angry, vindictive person knowing
and broadcasting their address. Several cases, too, have recognized that publishing a victim’s
address (whether work or home) can often have threatening implications. E.g., Turner, 720 F.3d
at 422–23 (finding true threat based in part on blogger’s publication of Seventh Circuit Judges’
office addresses, and threat to publish their home addresses); United States v. Pacione, 950 F.2d 1348
(7th Cir. 1991) (finding true threat based in part upon defendant “asking for [IRS officer’s] boss’
home address,” and telling officer that “he knew where she lived and her home phone number”).
See also Shoulberg, 895 F.2d at 885–86 (asking for potential witness’s address, coupled with expres-
sion of hope that witness was not cooperating with law enforcement, established an attempted threat,
even if neither fact individually would have sufficed).

       The facts and circumstances known to Defendant at the time he made his threats further
imply that he knew his communications would be threatening. He knew the Judge considered him
dangerous—not only from the findings in the divorce decree about his psychological disturbance
and “playing with gas and fire,” but also from the Judge’s admonitions to Defendant about his
violent and volatile courtroom behavior that resulted in a sheriff’s deputy being stationed behind
Defendant throughout the final hearing. Defendant also knew that his similar course of conduct
against the Doctor had, as discussed below, caused the Doctor to seek “protection” from the court
against Defendant’s behavior, Ex. 67 at 3–4, and to conclude that Defendant was “potentially


                                                 18
dangerous,” Ex. 132 at 7. Indeed, Defendant’s “Motion to Clarify and to Reconsider” recognized
that his “outbursts . . . were arguably extreme and/or unwarranted”—though he deflected
responsibility by blaming his behavior on his “inability to legally inspect and cross-examine [sic]
the information behind” the Doctor’s conclusions. Ex. 141 at 3. Then just four days later,
Defendant filed his “Motion for Relief from Judgment and Order” reciting the Judge’s home
address and posted it online to publicize it under the obvious pretext of encouraging judicial-ethics
complaints. Under the circumstances known to Defendant, there is no reasonable doubt that he
knew his statements were threatening. Ex. 160.

       But for all the strength of that circumstantial evidence, the strongest evidence here is direct:
that Defendant declared—indeed, emphasized—his threatening intent in a letter to the children’s
treating therapist that he attached to his reply in support of the “Motion for Relief from Judgment”:

               I have always said that I would hold everyone accountable for any
               unethical and/or illegal conduct in matters dealing with my children.
               Some would argue that this appears threatening. I would argue that
               it is a promise. People have accused me of trying to intimidate
               psychologists, lawyers, and judges. . . . If I have done anything wrong,
               I would suggest that these people contact the proper authorities and
               file charges or retain an attorney and sue me.

Ex. 148 at Ex. A at 5 (emphasis added.) Even if “it’s not a threat, it’s a promise” might otherwise
be mere schoolyard bravado, it was legitimately menacing in view of his then-recent violent and
uncontrolled courtroom behavior, diagnosis of psychological disturbance and dangerousness, veiled
references to arson and skill in the use of firearms, and long-running expressions of hostility towards
the Judge—all of which the Judge was well aware of through the divorce proceedings.

       In sum, Defendant’s reason for publicizing the Judge’s address was clearly pretextual; he
implicitly recognized that broadcasting the Judge’s address was threatening by declaring concern
on his mother’s behalf about a far less public disclosure; and he directly acknowledged that his
statements could readily be perceived as threatening. And he did all these things shortly after
demonstrating violent and uncontrolled behavior in the courtroom, knowing that the Judge had
already perceived him to be dangerous and unstable. We are persuaded beyond any reasonable
doubt that Defendant was well aware of—and indeed, fully intended—the threatening implications
of his communications and actions towards the Judge.


                                                  19
        2. The Doctor

        Defendant’s own words also provide insight into his mens rea in threatening the Doctor—
in fact, he directly expressed his intent, or at least strongly implied it, on several occasions. In Sep-
tember 2008, the Doctor asked the trial court for “some protection” from Defendant because the
tone of his frequent faxes (often multiple times per day) was becoming more repetitive, aggressive,
and provocative—citing Defendant’s statement that “the game is over[,] Dr. Connor” as “rather
threatening.” Ex. 67. Defendant responded by taunting the Doctor for seeking unspecified “protec-
tion” from the divorce court instead of a restraining order, Ex. 51, then repeating the “game is over”
threat a couple of months later, couched in a self-serving “Legal Disclaimer”:

                I’d say the game is over but you may send it to the Court complaining
                about me threatening you. Heck with it, the game is over Dr. Connor.
                [Legal Disclaimer: this is not to be perceived as any threat to Dr.
                Connor no matter how hard he tries to use psychological jargon
                or “interpretation” in an effort to make him appear to be a victim
                in this matter. . . .] The game is over because you have done your
                best to try to stomp me out and I am standing tall. . . .

                The game IS over Dr. Connor. Don’t bother running to another court
                looking for pity. . . .

Ex. 59 (square brackets and boldface original).

        About a month after that purported “disclaimer,” Defendant largely ceased communicating
to the Doctor directly and instead shifted his focus to using websites he created to publicize his
complaints about the Doctor. In one of his early posts, he again implicitly acknowledged that his
behavior had been threatening—and that his goal was indeed to obstruct justice by discouraging the
Doctor’s testimony: “Ask yourself why [the Doctor] is working so hard to stay involved in this case.
He could have easily said that he felt threatened by me so he was withdrawing from the case.”
Ex. 191 (emphasis added.) For the next several months, Defendant posted frequently, see generally
Exs. 188 & 190–91, accusing the Doctor of various wrongdoing and including a warning that
“[t]his is not going to end well,” Ex. 188. (Those Internet posts became an issue in the divorce case,
Exs. 127–29 (various pre-hearing motions), 140 (Decree, Finding 8(N)), and the Doctor was aware
of them, see Tr. 93–98, 137–38, 150–58.)

        Defendant’s threats did not subside even after the final divorce decree was issued, detailing
Defendant’s pattern of intimidation toward the Doctor (and others involved in the divorce) and


                                                   20
restricting parenting time because of the safety concerns it raised. To the contrary, he doubled-down
on that behavior, escalating his rhetoric into increasingly personal attacks—accusing the Doctor of
being a “[p]ervert” and “sexual predator,” Ex. 181, daring him to “[c]owboy up” and “[q]uit hiding,”
Ex. 182. Those writings culminated in a reference to physical violence against the Doctor, veiled
in a comparison to likely reactions to a hypothetical angry review of a plumber:

               “That lousy son of a bi#$h, Dr. Custody Evaluator, lied in his report.
               He made me so mad I wanted to beat him/her senseless. The dirty
               piece of S*@T would not honor his/her contract . . . . Every time I
               think about the evaluation report . . . it makes me want to punch Dr.
               Custody Evaluator in the face.”
               Rather than say, “There’s no way I would use Dr. Custody Evalu-
               ator”, [sic] the social worker, psychologist, and/or judge may begin
               to think that the person who wrote the review is a danger to their
               own children . . . .
               No one has ever lost the ability to see their own children because they
               wrote an angry review of a plumbing company. Why should some-
               one’s parenting abilities be questioned if they write an angry review
               of a custody evaluator? That’s what happened to me; except I have
               never written about any thoughts of causing physical harm to someone.

Ex. 177 at 2–3. Then about a month later, Defendant demonstrated his knowledge of the Doctor’s
home address in a post identifying the bank holding the Doctor’s home mortgage, the name of his
subdivision, and the street name (conspicuously emphasized within a play on words). Ex. 199 at 1–
2. The post continued, “There are some nice houses on his street. I have family that lives a couple
streets over from Dr. Connor. I wonder if I should warn my family’s neighborhood about the troubles
within the family court system?” Id. at 1. And several months after that, Defendant demonstrated his
ability to find the Doctor away from either his office or his home, by appearing at an unrelated
hearing in which the Doctor was testifying—announcing on his blog that his presence had made the
Doctor “a little nervous” because “[a]s a psychologist, he probably believes that aggression or vio-
lence would be a common reaction for parents who had their children ripped from them without any
warning or justifiable reason.” Ex. 200 (emphasis added).

       The context of Defendant’s identification of the Doctor’s home address, much like the
Judge’s, supplies a clear threatening implication for statements that would otherwise be far more
ambiguous. Defendant knew that his obsessive and harassing conduct leading up to the final
hearing had already intimidated the Doctor to the point of seeking “protection” from the trial court;


                                                 21
and that the Doctor had reached the professional conclusion that Defendant had “a degree of
psychological disturbance that is concerning.” His subsequent conduct towards the Doctor served
only to amplify the behavior that led to those conclusions. Even if all the rest of Defendant’s
statements were only ambiguously threatening—his self-serving attempt to “disclaim” threatening
intent, his express recognition that the Doctor “could have easily said that he felt threatened” by
his conduct, and his escalating rhetoric into descriptions of “beating senseless” a supposedly hypo-
thetical custody evaluator—they clearly formed part of a complete threat when Defendant
announced that he knew where the Doctor lived. That threat then became even more forceful when
Defendant followed the Doctor to an unrelated hearing knowing it would make him “a little
nervous.” Taken in full context, we are convinced beyond a reasonable doubt that Defendant not
just knew, but fully intended, that he would make the Doctor fear being attacked in his own
home—a classic true threat.

   B. Reasonable Perception of Threats Under Similar Circumstances

       Besides the speaker’s intent to threaten, the other necessary element of a “true threat” is
whether the communications at issue would be likely to cause a reasonable person, similarly situated
to the victims, to fear for the safety of themselves or someone close to them. Making that determina-
tion from the perspective of an objectively reasonable person ensures that harsh, but otherwise
protected, speech will not become punishable merely by being directed towards a hypersensitive
or unreasonably fragile target. Yet particularly when the alleged threats are only implied, as here,
the inquiry must also account for what a reasonable person would perceive if similarly situated to
the victim—since the particular facts and circumstances known to each victim are the very facts from
which threatening implications are generally drawn. So in effect, what is often called a “reasonable
listener” test is best understood, at least in the context of implied threats, as a “reasonable victim”
test—whether it was objectively reasonable for the victim to fear for their safety.

       1. The Judge

       An objectively reasonable person in the Judge’s situation would recognize Defendant’s
statements as threatening, and the Judge was amply reasonable to perceive them as such. First,
reasonable people would take into account their own knowledge about the person making threats
against them to determine whether they should take the threats seriously. And in doing so, they
would reasonably consider how Defendant’s rhetoric had escalated: When relatively mild criticism


                                                  22
and relatively straightforward motions failed to accomplish his goals, he progressed into angry
(albeit protected) hyperbole about “child abuse” and judicial corruption; then into ominous invective
about being an “accomplished pyromaniac” for whom the divorce and custody dispute was like “gas
and fire,” Ex. 140 (Decree, Finding 8(O)); then into increasingly irrational, paranoid, and personal
accusations of corruption, mail fraud, and RICO conspiracies by anyone he perceived as an adver-
sary, e.g., Ex. 208; then to declaring himself a “martyr,” Ex. 148 at Ex. A at 4, and a victim of “hor-
rendous crimes,” Ex. 142 at 10; and repeatedly vowing to “hold accountable” his perceived adver-
saries, e.g., Exs. 67, 148 at 10, 160 at 8, 181 at 2. Defendant’s long-running angry criticism, even the
portion that is protected speech, remains relevant as part of that larger contextual consideration—
both as part of the pattern of escalation, and because reasonable people necessarily take an ambigu-
ous threat more seriously when it comes from someone who holds a longstanding grudge.

       Reasonable people in the Judge’s situation would also view Defendant’s erratic, volatile, and
violent courtroom behavior—“yell[ing] out things,” “thr[owing] his papers” and shouting “I demand
justice in this courtroom,” and “laughing inappropriately,” Tr. 319—as part of that pattern of escala-
tion. As the Judge described that behavior:

                I’ve never seen anything quite like it in all my years of practice and
                as a Judge. It was . . . constant rehashing of this almost obsession
                with Dr. Connor . . . , I recall specifically at the end of that hearing,
                I had to threaten Mr. Brewington with contempt of court because of
                him slamming things on the table . . . .

Tr. 224. Indeed, the Judge “threatened [Defendant] with contempt multiple times and . . . had a
police officer in the courtroom behind him during the entire proceedings”—the first time he had
ever felt such precautions necessary in a divorce final hearing. Tr. 237–38. And reasonable people
would, just as the Judge did, consider Defendant’s demonstrated obsessiveness as part of the
context of his increasingly hostile and menacing words and actions—and would consider the
Doctor’s professional opinion that Defendant “is potentially dangerous given his profile and
behavior thus far,” Ex. 132 at 7—as evidence that the threat of violence was serious.

       In sum, a reasonable person similarly situated to the Judge would be wary of Defendant’s
demonstrated obsessiveness, mental disturbance, and instability; his veiled references to pyro-
mania and weapons training; his pattern of escalating rhetoric and increasingly personal attacks;
and his volatile and violent in-court behavior. And any lingering doubt as to whether the threat was


                                                   23
worth taking seriously was erased when Defendant publicized the Judge’s home address. In the
context of his other behavior, that additional step completed a true threat by implying to any
objectively reasonable person that Defendant intended to menace the Judge not just in the courtroom,
but in his living room as well. That perception is further borne out by the Judge’s subjective
reaction—having an old firearm repaired to have at the ready, installing a home security system,
requesting additional police patrols in his neighborhood, notifying security at his son’s college,
and arranging police escorts for his wife’s commute to work. Tr. 252–55. Those are not the actions
of a person who merely fears being exposed to criticism or ridicule; they are the actions of a person
who fears for his family’s physical safety—and in view of what the Judge knew about Defendant,
we find his fear was objectively reasonable. Defendant’s actions toward the Judge therefore
constituted a “true threat” beyond the scope of free-speech protection.

       2. The Doctor

       Likewise, a reasonable person similarly situated to the Doctor would also be amply justified
in perceiving Defendant’s behavior as a threat to physical safety. Defendant exhibited an even longer-
running campaign of obsessive and escalating behavior towards the Doctor than towards the Judge.
Even his initial, seemingly innocent requests for a copy of the Doctor’s file were preceded by a
threatening anonymous letter that is highly consistent with Defendant’s writing style. Ex. 33. When
those requests failed to accomplish Defendant’s goal, he quickly escalated first to threats (sometimes
several per day) of pursuing professional discipline, of civil contempt and lawsuits against the Doc-
tor, of lawsuits against the Doctor’s business partners and employees, and of criminal prosecution.
See generally Exs. 38–42, 44–45, 48–51. When those efforts also proved fruitless, Defendant began
obsessively gathering and publishing personal information about the Doctor—his father, Ex. 193;
his civic pursuits, Exs. 179, 197; his involvement in other cases, Ex. 169; and eventually even a
private family photo, Tr. 201, Ex. 201—and sustained that campaign for several years. Despite their
disconcerting extent and duration, those acts standing alone might arguably constitute no more than
“criminal defamation” protected as free speech under Bandido’s absent a showing of actual malice.

       But reasonable people in the Doctor’s situation would not view those acts in a vacuum.
Just as with the Judge, Defendant’s statements—even the ones that were protected speech—demon-
strate an anger and obsessiveness that bears on how seriously a reasonable person would take an
otherwise ambiguous threat. Reasonable people would consider that anger and obsession in light of
the psychometric test results indicating that Defendant suffers “a degree of psychological disturbance


                                                 24
that is concerning,” Ex. 9 at 28—thus implying in turn that Defendant is unstable and dangerous.
Therefore, as with the Judge, what might otherwise have been merely distasteful, hyperbolic
criticism took on genuinely threatening implications when Defendant announced that he knew
where the Doctor lived, Ex. 199 at 1–2—and even more so when, a few months later, Defendant
followed the Doctor to another hearing in an unrelated case, Ex. 200; and still more so when a few
months after that, Defendant publicized a private family photo of the Doctor, Ex. 201. Those
additional steps would imply to any reasonable person that Defendant was not merely angry, and
not merely threatening to expose what he perceived as corruption or cronyism—but rather, that he
intended to make the Doctor fear for his physical safety wherever he went, whether at his office,
in the witness stand, or at his home. In fact, that was exactly how the Doctor explained his fear,
testifying that “with nothing else around [the statements] . . . I would maybe see it differently[,] but
it’s the accumulation of these types of comments and events” that he, “as a person who deals with
aggressive people, . . . found . . . to be disturbing.” Tr. 189–90. And consistent with that reasonable
perception, the Doctor’s family sought additional police patrols and discussed Defendant’s threats
with their children and co-workers—while keeping those threats secret from elderly family
members who would be worried. Tr. 159–66, 203–04. Their reactions are precisely what we would
expect of objectively reasonable people under similar circumstances—that, faced with statements
and conduct Defendant intended to be threatening, they did in fact feel threatened and fearful for
their family’s safety. That is the essence of a “true threat” to which the United States and Indiana
Constitutions accord no free-speech protection.

III. General Verdict, Free Speech, and Invited Error

        Defendant next argues that even if some of his speech was constitutionally unprotected,
the jury instructions and general verdict were fundamentally erroneous (or constituted ineffective
assistance of counsel) because they permitted the jury to convict him based in whole or in part on
the constitutionally protected portions of his statements. He is correct that the instructions were
erroneous and created a general-verdict error—but he affirmatively invited those errors as part of a
perfectly reasonable trial strategy. When an error is invited for such legitimate reasons, it is neither
fundamental error nor ineffective assistance of counsel.

    A. General Verdicts and Free Speech Generally

        Defendant argues that because the State’s arguments relied at least in part on protected
speech, his convictions must be reversed because it is impossible to tell whether the jury relied on


                                                  25
the protected or unprotected aspects of his speech—in other words, to tell whether he was convic-
ted of true threats or mere “criminal defamation.” Defendant bases this “general verdict” argument
on Street v. New York, in which the defendant was charged under a statute that made it a mis-
demeanor “publicly to mutilate, deface, defile, or defy, trample upon, or cast contempt upon either
by words or act any flag of the United States.” 394 U.S. 576, 577–78 (1969) (internal substitutions
omitted). The defendant’s charging information was based upon both burning a flag (which the
Court assumed without deciding to be unprotected6), and a protected statement he made while
doing so: that he “did wilfully and unlawfully set fire to an American Flag and shout, ‘If they did
that to Meredith[7], [w]e don’t need an American Flag.’” Id. at 579. Relying on Stromberg v.
California, 283 U.S. 359 (1931), the Supreme Court concluded the statute “was unconstitutionally
applied in appellant’s case because it permitted him to be punished merely for speaking defiant or
contemptuous words about the American flag.” Id. at 581, 585–89. The Court held:

                [W]hen a single-count indictment charges the commission of a crime
                by virtue of the defendant’s having done both a constitutionally
                protected act and one which may be unprotected, and a guilty verdict
                ensues without elucidation, there is an unacceptable danger that the
                trier of fact will have regarded the two acts as “intertwined” and
                have rested the conviction on both together.

Street, 394 U.S. at 588.

        The Court rejected the State’s argument that the protected speech was used only for the
permissible purpose of proving the defendant’s intent in burning the flag, because “[t]he State
never announced that it was relying exclusively upon the burning” and the trial judge “never
indicated during the [bench] trial that he regarded appellant’s words as relating solely to intent.”
Id. at 589–90. (Nor was the speaker’s intent really in controversy; he did not claim, for example,
that he burned the flag because it was worn and required disposal.) The Court therefore reversed
the conviction, because “[i]n the face of an information explicitly setting forth appellant’s words
as an element of his alleged crime, and . . . a statute making it an offense to speak words of that


6
    Not until twenty years later did the Court recognize flag-burning as protected expressive conduct.
    Texas v. Johnson, 491 U.S. 397 (1989) (striking down state flag-desecration statute). See also
    United States v. Eichman, 496 U.S. 310 (1990) (striking down federal Flag Burning Act).
7
    The defendant felt the government had done too little to protect civil rights leader James Meredith,
    who had been assassinated earlier that day. Street, 394 U.S. at 578–79.


                                                   26
sort,” the record was “insufficient to eliminate the possibility either that appellant’s words were the
sole basis of his conviction or that [he] was convicted for both his words and his deed.” Id. at 590.

       The possibility of being convicted based on protected speech “intertwined” with unprotected
conduct makes this case arguably similar to Street. But procedurally, a closer analogy is to Bachellar
v. Maryland, 397 U.S. 564 (1970), involving Vietnam War protestors charged with disorderly
conduct. Unlike Street, the charging information in Bachellar raised no general-verdict problem,
because it alleged no specific facts, but only recited the statutory definition of the offense: “acting
in a disorderly manner to the disturbance of the public peace, upon any public street.” 397 U.S. at
564. Instead, the general-verdict problem arose from jury instructions that authorized conviction
for either “the doing or saying or both of that which offends, disturbs, incites or tends to incite a
number of people gathered in the same area,” or for “refusal to obey a policeman’s command to
move on when not to do so may endanger the public peace,” id. at 565—the former being protected
expression, the latter being unprotected. There was conflicting evidence at trial about whether the
protestors had obstructed the sidewalk by sitting or lying down and then refused police orders to
move, or whether police had thrown the protestors onto the sidewalk and then held them down
while arresting them. Id. at 568. The Supreme Court reversed the protestors’ convictions because
in light of the conflicting evidence and the jury instructions, the general verdict raised a possibility
that the convictions may have rested on an unconstitutional basis:

               On this record, if the jury believed the State’s evidence, petitioners’
               convictions could constitutionally have rested on a finding that they
               sat or lay across a public sidewalk with the intent of fully blocking
               passage along it, or that they refused to obey police commands to stop
               obstructing the sidewalk in this manner and move on. . . . [But] it is
               equally likely that the verdict resulted “merely because [petitioners’
               opinions were] themselves offensive to some of their hearers.”

Id. at 571 (quoting Street, 394 U.S. at 592).

       Like Bachellar, the grand jury’s indictments against Defendant here do not allege any
particular act or statement as constituting intimidation, instead alleging generally that his conduct
as a whole “between August 1, 2007 and February 27, 2011” (as to the Doctor) and “between
August 1, 2009 and February 27, 2011” (as to the Judge) was “intended to place[ them] in fear of
retaliation for a prior lawful act.” App. 22, 24. Nothing on the face of the indictments, then, creates
confusion between protected or unprotected acts as the basis for conviction. Instead, like Bachellar,


                                                  27
any confusion arises only because of how the case was argued and how the jury was instructed.
Specifically, the prosecutor argued two grounds for Defendant’s convictions, one entirely permis-
sible (true threat) and one plainly impermissible (“criminal defamation” without actual malice). See
Tr. 455–56. Then, the jury was instructed on all eight alternative forms of “threat” under Indiana
Code section 35-45-2-1(c), App. 16, without any instruction that for these particular victims, threats
of “criminal defamation” under (c)(6) and (7) also require “actual malice.” That makes it quite
possible that the impermissible criminal-defamation theory formed at least part of the basis for the
jury’s guilty verdicts, and the general verdict cannot indicate otherwise. Accordingly, Bachellar
compels us to find a general-verdict error here—but as discussed below, Defendant invited that
error as part of a reasonable defense strategy, and therefore may not raise it as grounds for relief.

    B. Invited Error and Fundamental Error

        As Defendant recognizes, his trial counsel did not object to the general verdict forms, nor
seek jury instructions on the “actual malice” standard. Instead, he simply asked for the jury to be
instructed on the verbatim text of the First Amendment and Article I, Section 9 of the Indiana Consti-
tution. Failure to timely raise issues at trial ordinarily forfeits them for appeal, Jewell v. State, 887
N.E.2d 939, 940 n.1 (Ind. 2008). Defendant therefore seeks to avoid waiver by arguing that those
failures constituted either fundamental error or ineffective assistance of counsel—but instead, we
find invited error, which precludes relief on either theory.

        In this context, fundamental error and ineffective assistance are closely related. “While we
frame the standard for ineffective assistance of counsel and fundamental error in somewhat different
terms[,] . . . they will invariably operate to produce the same result where the procedural posture of
the claim is caused by counsel’s failure to object at trial.” McCorker v. State, 797 N.E.2d 257, 262–
63 (Ind. 2003) (footnote omitted). As we have previously recognized, “fundamental error requires a
showing of at least as much prejudice to the defendant as a claim of ineffective assistance of
counsel,” and so “finding that [a d]efendant was not denied the effective assistance of counsel also
establishes that the alleged error was not so prejudicial as to constitute fundamental error.” Culver v.
State, 727 N.E.2d 1062, 1070 & n.7 (Ind. 2000) (citing Rouster v. State, 705 N.E.2d 999, 1008 n.8
(Ind. 1999), reh’g denied).

        But the two principles overlap in a second way we have not previously discussed—because
deficient performance by counsel, which is the express premise of an ineffective-assistance claim,


                                                   28
is also implicit in fundamental error. A “finding of fundamental error essentially means that the
trial judge erred . . . by not acting when he or she should have,” even without being spurred to
action by a timely objection. Whiting v. State, 969 N.E.2d 24, 34 (Ind. 2012). An error blatant
enough to require a judge to take action sua sponte is necessarily blatant enough to draw any com-
petent attorney’s objection. But the reverse is also true: if the judge could recognize a viable reason
why an effective attorney might not object, the error is not blatant enough to constitute fundamental
error. And when a passive lack of objection (here, to the “threat” instruction) is coupled with coun-
sel’s active requests (here, for other related instructions), it becomes a question of invited error.

        And on that basis, we find invited error here. The fundamental error doctrine is rooted in
waiver, as “an exception to the general rule that the failure to object at trial constitutes a procedural
default precluding consideration of an issue on appeal.” Jewell, 887 N.E.2d at 940 n.1. It allows
us to nevertheless address “an error that ma[de] a fair trial impossible or constitute[d a] clearly
blatant violation[] of basic and elementary principles of due process presenting an undeniable and
substantial potential for harm,” Clark v. State, 915 N.E.2d 126, 131 (Ind. 2009)—that is, under
“egregious circumstances,” Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010). By contrast, the
“doctrine of invited error is grounded in estoppel,” and forbids a party to “take advantage of an
error that [he] commits, invites, or which is the natural consequence of [his] own neglect or
misconduct.” Wright v. State, 828 N.E.2d 904, 907 (Ind. 2005). At bottom, then, fundamental error
gives us leeway to mitigate the consequences of counsel’s oversights, but invited error precludes
relief from counsel’s strategic decisions gone awry.

        Here, counsel’s lack of objection to the general verdict appears to have been part of a
conscious “all or nothing” strategy. One common example of such a defense arises in murder cases,
when a defendant chooses not to have the jury instructed on the lesser included offense of voluntary
manslaughter, so that any shortfall in the State’s proof of mens rea will result in complete acquittal,
rather than merely a lesser conviction. E.g., Conner v. State, 711 N.E.2d 1238, 1250 (Ind. 1999)
(defense counsel could have reasonably decided to seek acquittal based on the State’s failure to
prove intentional murder instead of arguing for the lesser offense of voluntary manslaughter). In a
similar vein, Defendant here chose to withdraw a proposed final jury instruction on harassment as
a lesser included offense of intimidation, Tr. 441; 2d Supp. App. at 18, arguing instead that all his
statements were intended only as protected opinions on an issue of public concern, or petitions for
redress of grievances, and not to cause fear or for any other threatening purpose, Tr. 488–89. In


                                                   29
effect, that approach sought to exploit the prosecutor’s improper reliance on “criminal defamation”
to the defense’s advantage—focusing the jury on the clearly protected aspects of Defendant’s
speech, and on that basis to find the ambiguous aspects of his conduct to be protected as well.

        Instructing the jury on the text of the federal and state constitutional free-speech protections,
but not actual malice, appears to have been a strategic calculation to that end—not an ignorant
blunder. Counsel obviously recognized the free-speech implications of this case, and asked for the
jury to be instructed verbatim on the language of the First Amendment and Article I, Section 9 of the
Indiana Constitution, both of which were given without objection. App. 14–15, Tr. 439–40. Reciting
those provisions, without discussing the additional protections of the actual malice standard, yields
a decidedly broad-brush view of free-speech principles—but his free-speech defense strategy
depended on that broad brush. Requesting instructions on actual malice would have called the State’s
attention to the distinction it repeatedly overlooked between threatening the targets’ reputations under
Indiana Code section 35-45-2-1(c)(6)–(7) and threatening their safety under subsections (c)(1)–(3).
Defense counsel could reasonably have anticipated that an actual-malice challenge could lead the
State either to withdraw (c)(6) and (7) from the instructions, or at least to draw sharper focus onto the
statements and conduct that crossed the line and implied a true threat. And because true threats have
no free-speech protection, Defendant’s free-speech defense would then have been all but eviscerated.

        By contrast, relying on broad-brush free-speech instructions and a general verdict allowed
Defendant to draw attention to his protected opinions without having to justify (or even mention) his
threatening statements and course of conduct. Indeed, the theme throughout his closing argument
was that his speech was all protected political opinion, with no proof that he intended any of it to be
threatening:

                Good morning ladies and gentlemen. This is a criminal case. This is
                not a case about whether you approve[] of Dan Brewington. It’s not
                a case about whether Dan Brewington was a good father. It’s not a
                case about whether he should have had or should not have had joint
                custody. This is a case about the State of Indiana charging Dan
                Brewington with four (4) crimes because he expressed opinions. The
                crux of this case, ladies and gentlemen[,] is not whether you agree
                with those opinions, even if you like them[. T]he issue is, why did
                Mr. Brewington express these opinions[?] * * *
                This is a great country and it’s a great country because we can
                criticize the government. What the State has done here, ladies and


                                                   30
              gentlemen . . . , is melt all these things together where Dan
              Brewington was attempting to be an attorney and attempting to
              express his frustration, his anger, his upset about a decision in a court
              that he did not agree with. That’s what he was doing in his pleas. . . .
              It’s not unethical for the public to criticize a judge. * * *

              [T]he Court will instruct you that . . . the [F]irst [A]mendment to the
              United States Constitution reads . . . : Congress shall make no law
              respecting an establishment of religion or prohibiting the free exercise
              there of [sic] or abridging the freedom of speech or of the press or the
              right of the people to peaceably assemble and to petition the govern-
              ment for a redress of their grievances. Think about what’s contained
              in th[ose] three sentences. How do we look at speech in this country?
              We look at it in the same way as we look at religion. . . . [Y]ou know
              the part of this thing, this amendment, is [a] right that people don’t
              talk about but it’s probably the most important—is to petition the
              government for redress. It can be argued[,] ladies and gentlemen
              . . . [,] that many, many, many, all of Mr. Brewington’s blogs were
              petitions to the government, petitions to the people . . . .* * *

              [I]f you want as many people to know it and change opinions hope-
              fully, I guess that’s the reason people blog, the[n] you’re going to
              disseminate out in the [I]nternet. This is a case where Mr. Brewington
              has strong political views and those political views are the family
              court system stinks. He doesn’t agree with them. . . . It is criticism of
              the government. Appropriate? Nice? No. We’re all adults. . . . What
              did they call the last Republican vice-presidential nominee, Sarah
              Palin—the things that were said? This is the society that we live in
              whether we like it or not and criminalizing it is not going to do
              anything but make us all less free. * * *

              [S]ome people would say restricting and not allowing parents to see
              their children is child abuse. Now is that an unreasonable position?
              It depends on the circumstances[,] I would guess. Is it a criminal
              position? I don’t think so. And I think if you think about it and . . .
              separate your distaste for the words you will realize that they haven’t
              proven what his intent was. * * *

              This case comes down to Mr. Brewington’s intent and whether that
              intent was to retaliate with regards to Counts I through IV; it’s that
              simple . . . .

Tr. 481–82, 484–85, 488–89, 490–93, 498. By contrast, only once in passing did defense counsel
mention how or why Defendant found and published the Judge’s home address—and even then,
only in the context of perjury, not intimidation. Tr. 499–500. And he never mentioned Defendant’s
statements about the Doctor’s address, neighborhood, mortgage, or Defendant’s nearby family


                                                 31
members at all. Emphasizing Defendant’s protected speech about the family court system while
downplaying the threatening aspects of his communications and conduct was objectively reasonable,
precisely because so much of Defendant’s speech was protected, at least when viewed in a vacuum.
But that approach depended on the same constitutional imprecision Defendant now complains of.

       Were it not for that apparent strategy, Defendant’s arguments would be well taken. As
discussed above, the First Amendment and the Indiana Constitution demand a showing of actual
malice before the State may impinge on assertions of fact—even false ones—about public figures
or issues of public concern; and rhetorically hyperbolic expressions of opinion are always protected,
because they can only reasonably be understood as assertions of opinion, not of fact. But even
constitutional errors may be invited. E.g., United States v. Jernigan, 341 F.3d 1273, 1289 (11th Cir.
2003) (“[P]lain error review is unavailable in cases where a criminal defendant ‘invites’ the
constitutional error of which he complains.”). And though it was constitutionally incomplete to
instruct the jury on the First Amendment and Article I, Section 9 of our state Constitution without
also instructing it on actual malice, glossing over those distinctions was essential to Defendant’s
defense. His general-verdict and instructional complaints were therefore invited error, not funda-
mental error. Wilson v. Lindler, 995 F.2d 1256, 1265 & n.7 (4th Cir. 1993) (Widener, J. dissenting)
(any “fatal variance” between charging information and jury instructions was invited by counsel’s
strategy, and not grounds for reversal), opinion adopted by majority in Wilson v. Lindler, 8 F.3d 173
(4th Cir. 1993) (en banc) (per curiam), cert. denied, 510 U.S. 1131 (1994).

   C. Ineffective Assistance of Counsel

       For essentially the same reason, we find no ineffective assistance of counsel, either.
Showing that counsel’s performance was deficient requires proof “that counsel made errors so
serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth
Amendment”; and that the deficient performance was “so serious as to deprive the defendant of a
fair trial, a trial whose result is reliable.” Strickland v. Washington, 466 U.S. 668, 687 (1984). That
determination requires us to make “every effort . . . to eliminate the distorting effects of hindsight,
to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from
counsel’s perspective at the time”—and thus, to “indulge a strong presumption . . . that, under the
circumstances, the challenged action ‘might be considered sound trial strategy.’” Id. at 689 (quoting
Michel v. Louisiana, 350 U.S. 91, 101 (1955)). “There are countless ways to provide effective


                                                  32
assistance in any given case. Even the best criminal defense attorneys would not defend a particular
client in the same way.” Id.

        Even if a decision is hypothetically a reasonable strategic choice, it may nevertheless consti-
tute ineffective assistance if the purported choice is actually “made due to unacceptable ignorance
of the law or some other egregious failure rising to the level of deficient attorney performance.”
Woods v. State, 701 N.E.2d 1208, 1212 (Ind. 1998) (citing Kimmelman v. Morrison, 477 U.S. 365,
383–87 (1986)). But when the challenged tactic is hypothetically reasonable, as it is here for the
reasons discussed above, overcoming the presumption of competent representation by showing an
actual blunder is Defendant’s burden. Id., 701 N.E.2d at 1212 & n.5. That burden, in turn, magnifies
the risk of raising an ineffective-assistance claim on direct appeal—because counsel’s reasoning may
not be “apparent from the trial record,” making it “necessary for an additional record to be developed
to show the reason for an act or omission that appears in the trial record.” Id. at 1212–13. Raising
ineffectiveness on direct appeal without the benefit of an additional post-conviction record is permis-
sible, but the issue becomes res judicata and therefore unavailable for collateral review. Jewell, 887
N.E.2d at 941–42.

        Here, there is no evidence that counsel’s approach was borne of ignorance instead of strat-
egy, and the record in fact strongly suggests the contrary. First, as discussed above, counsel’s closing
argument amounts to an entirely reasonable “all or nothing” strategy to deflect the jury’s scrutiny
from Defendant’s culpable statements and conduct to the large number of otherwise-protected opin-
ions he expressed. Second, Defendant demonstrated significant sophistication about free-speech
principles long before trial in a motion to dismiss these charges, Supp. App. 1–4, and confirmed it
by his post-verdict, pre-sentencing blog posts, Sent. Ex. 1 at 2–3. Yet he nevertheless agreed under
oath (in connection with waiving his right to testify) that even though he and trial counsel “to put
it charitably, . . . had a bit of a rocky relationship at times,” it was “better now,” Tr. 432–33, and he
was voluntarily choosing not to testify, Tr. 433–34. His decision not to testify, thus letting the case
hinge solely on the sufficiency of the State’s proof, was also consistent with an “all or nothing”
defense rather than the actual-malice defense he now says he should have had. Since counsel’s
approach to jury instructions was “within the wide range of reasonable professional assistance”
when considered in the abstract, see Strickland, 466 U.S. at 689, and nothing in the record suggests
that his approach was actually the product of ignorance, Defendant has not overcome the
presumption of competent representation.


                                                   33
        Our analysis of that issue does not change merely because counsel’s strategy resulted in
constitutionally incomplete jury instructions. The reasonableness of a trial strategy is not measured
by its doctrinal cogency—even on matters of constitutional law—but by its likelihood of actually
obtaining an acquittal for the particular defendant, in the context of the particular case. As this case
illustrates, an effective defense may in fact depend on a pragmatic decision to blur constitutional
principles. When counsel reasonably believes that not giving certain instructions will best-serve a
defendant’s real-world interests, we should not insist on giving them anyway for the sake of letter-
perfect statements of abstract doctrine. We therefore will not grant relief from what by all indications
was a deliberate and eminently reasonable strategic choice.

                                             Conclusion

        It is every American’s constitutional right to criticize, even ridicule, judges and other parti-
cipants in the judicial system—and those targets must bear that burden as the price of free public
discourse. But that right does not permit threats against the safety and security of any American,
even public officials, regardless of whether those threats are accompanied by some protected criti-
cism. Defendant’s true threats against the Judge and the Doctor therefore find no refuge in free
speech protections. To the contrary, they undermine the core values of judicial neutrality and truthful
witness testimony on which every aggrieved citizen depends.

        There would be no doubt about that conclusion if Defendant, all in a single episode, had
violently shouted and slammed piles of books in the courtroom, shaken his fist at the Judge and the
Doctor, and told them, “You crooked child abusers! I’m a pyromaniac, I have guns and know how
to use them, I’d like to beat you senseless, I know where you live, and I’m going to hold you account-
able!” Under those circumstances, it would be obvious that Defendant was making an unprotected
“true threat” against the victims, even if the phrase “crooked child abusers” was protected speech.
Defendant’s threats neither lose force, nor gain protection, merely because he built them up over the
course of a years-long campaign of harassment. In fact, they may be even more insidious because
they show a persistent, single-minded obsession, not just an isolated outburst or mere venting. To the
extent Defendant attempted to veil his threats behind self-serving disclaimers and supposed
“hypotheticals,” the victims saw through that pretext—as did the jury, and as do we. Accordingly,
even though many of Defendant’s statements in isolation are protected speech and would make
application of Indiana Code section 35-45-2-1(c)(6) and (7) unconstitutional, they form part of the


                                                  34
context in which his other statements and conduct become an unprotected “true threat” that may
properly be prosecuted under Indiana Code section 35-45-2-1(c)(1)–(3).

       And under the circumstances of this case, we find neither fundamental error nor ineffective
assistance of counsel in allowing Defendant to be convicted under general verdicts that failed to
distinguish between protected “criminal defamation” and unprotected “true threats.” Even though
that distinction is a matter of constitutional significance, its absence did not deprive Defendant of
due process or make a fair trial impossible. To the contrary, it was precisely what enabled his
reasonable defense strategy of emphasizing the substantial portion of his statements that the jury
would likely recognize as harsh but protected “protest speech,” while glossing over his other
statements and conduct that had legitimately threatening implications. Our principal concern is not
whether that strategy promoted careful constitutional doctrine (which it did not), but rather whether
it afforded Defendant a reasonably effective defense to his particular case (which it did).

       We therefore grant transfer and affirm Defendant’s convictions for intimidating the Judge
and obstruction of justice as to the Doctor, finding the evidence sufficient to support those con-
victions under Indiana Code section 35-45-2-1(c)(1)–(3) without implicating constitutional free-
speech protections. As to reversing Defendant’s intimidation convictions involving the Doctor and
the Judge’s wife, and affirming his perjury conviction, we summarily affirm the Court of Appeals.

Dickson, C.J., and Rucker, David, and Massa, JJ., concur.




                                                 35